Mr. Justice Gary. The appellant sent to the appellee one of the copies of a circular which he sent to newspapers, as f olloivs: “ Chicago, III., February 25, 1890. Dear Sir: In order that you might make a true report (should you desire to make any), I will give you a few of the facts concerning the object and plan of the Farmers’ Co-operative Brotherhood of the United States, which has just been licensed to open books for subscription of stock. The object, as given, is, “ Self-protection, the first law of nature; ” to get an adequate return for the labor of the farmer and for farm products; to loan money to members and to form a compact organization; to protect ourselves against the encroachment of monopolies and other combinations against our interests. The capital stock is $50,000,000, divided into shares of $50 each. Each member can hold but one share and all are to have equal share of the profits; the stock is payable at a rate of two dollars per year, till paid, so that the poorest can take a share. The home office will be in Chicago, and one-half of all money will be -kept till we have a reserve fund of $25,000,000 in some strong bank and invested in government bonds or some other good security. There will be one head man in each county and an aid in each township. If a brother wishes to sell and the price is below that established by the brotherhood, money will be loaned him on his grain or the brotherhood will buy the same. Money will be raised by bonds, registered and recorded in each county and deposited with the strongest bank in the county, which will give bonds for faithfully issuing and applying the money; they will be first secured by all the grain and property in the county, and, in addition, be guaranteed by the twenty-five-million reserve fund of the brotherhood. Ho bonds will be sold other than to buy grain, and no money paid without a warehouse receipt for the same. This is no swindling scheme to rob the farmers—it is an earnest effort to unite the farmers throughout the United States into one compact body that they may make themselves heard upon all questions which affect their interests. I take the liberty of addressing you for the purpose that, should you have inquiries or want to mention it in your paper you will get it straight. You may call it a big scheme and say it is not practical and will not work, etc., but we demand the right of a fair representation of the facts should you publish anything. We would prefer to have nothing said till we are finally organized, but as there have been some inquiries and some would-be witicisims, with a garbled statement of facts, published in some of the papers, we deem it but just to first acquaint you with a true statement of the plan and then trust to your honor as a journalist and desire to get the truth for your readers by a fair statement of the facts. When we are finally organized and ready to have the public better acquainted with our plan, we will give you an 6 ad5 and gladly pay for the same. If there is anything you would like to be more informed upon—more explicitly stated—drop us a card and we will call on you. If you would like a copy of the proposed constitution and by-laws, send twenty-five cents and we will mail you the same, and should you like to join we will gladly put your name on our list as a charter member. Truly yours, The Farmers’ Co-operative Brotherhood. By George A. Williams. Address all communications to George A. Williams, 908 Tacoma Bld’g, Chicago.” Then the Herald, in its issue of March 8, 1890, published this article “ After the Farmer’s Cash. George A. "Williams’ ■ Chimerical Scheme—Founding a Brotherhood for the Purpose of Capturing $50,000,000 of the Granger’s Money—What the Postoffice Authorities Think of the Plan. One of the most recent of the chimerical schemes for making fortunes for the millions that are constantly cropping to the surface through men with more ambition than money is the Farmers’ Co-operative Brotherhood. It is an organization which, so far as can be ascertained, has but one acknowledged member, George A. Williams, who is also its founder and manager. Mr. Williams has recently issued a prospectus, picturing in glowing language the manifold advantages that will accrue to the farmers of the country if they subscribe to the stock on the lines laid down by the constitution and bylaws, and help raise the 825,000,000 which Mr. Williams says will be necessary as a sinking fund to begin operations with. This sum, enormous as it may seem, is not, however, all that Mr. Williams intends to raise. It is but one-half the amount. The object, as given, is to get an adequate return for the labor of the farmer and farm products, to loan money to members, and to form a compact organization to protect them against the encroachments of monopoly. Mr. Williams classes himself as a farmer by speaking of £ us ’ and 6 ourselves,’ thus giving his word picture a tone of earnestness and honesty. The capital stock, he says, is '$50,000,000, divided into shares of $50 each. Members can hold but one share, and all will have an equal share in the profits. To make it easy for prospective investors they can confine their contributions to the paltry sum of two dollars a year. Then the prospectus continues: ‘ The home office will be in Chicago, and one-half of all money will be kept till we have a reserve fund of $25,000,000 in some strong bank and invested in government bonds or some other good security. There will be one head man in each county, and an aid in each township. If a brother < wishes to sell and the price is below that established by the brotherhood, money will be loaned him on bis grain, or the brotherhood will buy the same. Money will be raised by bonds, registered and recorded in each county, and deposited with the strongest bank in the county which will give bonds for faithfully issuing and applying the money ; they will be first secured by all tlfe grain and property in the county, and in addition be guaranteed by the 825,000,000 reserve fund of the brotherhood. Ho bonds will be sold other than to buy grain, and no money paid without a warehouse receipt for the same. This is no swindling scheme to rob the farmers. It is an earnest effort to unite the farmers throughout the United States into one compact body that they may make themselves heard upon all questions which affect their interests.’ The prospectus concludes with an appeal to the newspapers to treat the whole subject in a dignified way or to remain forever silent about it. Inquiry at the postoffice yesterday, through which medium the brotherhood will have to do most of its business, indicates that it has not made long strides into popular favor among farmers. In fact, the carrier who delivers Mr. Williams’ mail told assistant postmaster Hubbard that he had left that gentleman but one letter this week. This may be due to the fact, however, that the circulars have not yet been scattered broadcast over the country. The whole scheme is so thoroughly chimerical and so much like the notorious Fund W. business of a few years ago, that the postoffice authorities have made up their minds to watch it closely, and will, the moment they have a complaint, seize the brotherhood’s mill, and take steps to investigate everybody connected with it. £ I have heard of this business before,’ said chief inspector Stuart, £ but from the few inquiries I have made about it I have been unable to find out that it is yet doing any business beyond getting out glittering circulars and corresponding with agents here and there.’ ‘ Have you read any of their circulars \ ’ £ Ho, I have not, but I know what they contain.’ ‘ Can nothing be done to put a stop to the business now before the mails are used to carry correspondence between the so called home office and producers ? ’ ‘"Nothing. We will have to let Williams go ahead fora túne yet, as we let Fleming and Loring, the Fund W. pair, go ahead. When, however, a complaint reaches our ears, we will snap the scheme up so fast that its promoters will be surprised. But then this is only one of fifty similar schemes that are in full operation in Chicago for the purpose of catching the elusive dollar of the farmer and countrymen. My time is nearly all occupied in running down plundering and impudent rascals who establish head-quarters in the finest buildings in the city, and set on foot all sorts of games to rob the public. There is a regular horde of them here, and they aire as closely allied as men in any other business. And I want to add, too, that they are doing the city a great deal of harm, as I happen to know from my conversations with merchants in the country, and from letters that are constantly pouring into this office. Do you see those piles of letters over there % Well, there are over three thousand of them, and they all relate to some sort of a swindling game. Some tell of small losses, others of heavy losses. It would take a big book to hold all the history of rascality that is contained in those letters. The city police could, if they would, render us more assistance—keep the business down to a minimun; but instead of doing anything they are constantly adding to our labors by throwing on our shoulders work they ought to do themselves. How a majority of the swindlers are well known and it would be as easy to take care of them as any other thieves if the right sort of methods were employed. When they get into our hands, however, we rush them along to the jail or penitentiary as fast as the machinery of the law will let us. Of course the fellows have an advantage that too frequently works against the successful operation of the law. Their victims are mostly men and women who live a long way out of the city, and who could not be brought to Chicago to testify except at a loss of time and money.’ 6 You have had no complaints about the brotherhood yet?5 £ None. I don’t believe the fellows have got down to business properly, but we will watch them closely when they do.’ "When postmaster Sexton was shown the circular he read it through with the utmost care and attention, and then laughed heartily. 61 suppose,’ he said, £ it will find a ready response from a gullible public that ever seems ready to fall into traps, believing that by doing so they can make a dollar earn them a fortune. Why, only the other day I received from a postmaster in Kansas a letter containing two dollars, asking me to visit a certain place on La Salle street, and buy for him a gold hunting case watch which he saw advertised in one of his county papers. I sent him back the money with a letter in which I said I was going to buy all the two dollar watches in town for myself. Now you would think that a man who is smart enough to be a postmaster would know better, wouldn’t you ? So far as this particular case is concerned, however, I will give it my earliest attention, and I will see that there is no violation of the postal laws. If it becomes necessary for the protection of the public, we can hold their mail.’ Assistant postmaster John M. Hubbard simply remarked when he read the document, that there was a new sucker born every second. 6 It must require men with big heads to get up a thing of that kind,’ said the jolly assistant postmaster, £ but they’re like all fellows who want to straddle the world with their intellects—they won’t succeed. But look at the thing calmly. Where in the world is the farmer to get any benefit from the money, if it should be raised ? Who is Williams, and what are his qualifications ? His circular doesn’t say a word about anybody keeping a check on him, so I suppose it is his part of the business to grab all the money, put it away, and then let the other fellows call and see him. Oh, it is a great scheme.” For this publication Williams sued the Herald for libel. As a witness on the trial he said that he sent to farmers over a hundred circulars, as follows: “ Chicago, 111., February 27, 1890. Dear Sir : "W e are organizing a brotherhood of all the farmers in the United States under the co-operative law of Illinois, and our objects are first of all to protect the farmers against the encroachment of all combinations of trusts and monopolies against his interests; to control and fix the price of grain and other farm products; to loan money to members on their grain (at the rate of six per cent per annum); to regulate the cost of transportation, and in fact to control all legislation which directly interests the farmer, with a view to better the present condition of affairs. In order to make it as systematic and effectual as possible it is necessary that we have one competent and reliable man in every township to represent us. We want a man who will work for us and by so doing work for himself and do good to all persons whom he enlists into our ranks. You having been recommended to us as being the very man we are in search of; we take pleasure in addressing you and offering the agency for your township; and feeling most confident that after a careful investigation—which we invite ■—you will be proud to represent so worthy a corporation, we will state for your information a few more facts regarding the brotherhood. The capital stock will be §50,000,000 divided into 1,000,000 shares of $50 each, which $50 are to be paid in twenty-five years, at the rate of two dollars per annum. Each member can only own one share of stock, and will receive an equal proportion in the division of profits. We allow the township agent to retain twenty-five per cent from each and every installment collected on subscription of stock—five per cent of which go to the county agent and the remaining twenty per cent to go as your commission. As this is an earnest effort to improve the condition of the farmer, and there is no risk to any one, you can, by taking proper hold and attention to work, be accessory in doing much good. Join us and by so doing you will be instrumental in carrying on the grandest work ever undertaken. This is no moneymaking scheme or humbug, and in order to acquaint yourself more fully with the plan of the brotherhood send ns twenty-five cents (to pay for copying and postage), and we will mail you a typewritten copy of the proposed constitution and by-laws, and application blanks, as space will not permit the enumeration of all the good features of the brotherhood. Should you not have time to look into this, will you kindly hand this letter to some honest and reliable man of your acquaintance, whom you think suitable to fill the position í Hoping soon to receive a favorable reply from you, P remain, Truly yours, Geor&e A. Williams, ' By Order of the Committee. Address, Geo. A. Williams, 908 Tacoma Bldg., Chicago, 111.” Also sent to farmers the greater part of 2,000 or 3,000 circulars, as follows: “circular letter. To the Farmers of the United States. Dear Friends and Brothers: We address you on a subject which is of vital interest to every farmer in the United States. We are starting the ‘Farmers’ Co-operative Brotherhood of the United States.’ We propose for all the farmers to unite and form a strong union, so that they will form a strong, compact body and regulate legislation on all matters which directly interest the farmer. We propose to regulate and control the prices of farm products so that the farmer may get an adequate return for his labor and money invested. To do this we will loan money to those who are obliged to sell their grain, or buy it from them. How I hear you say, it can’t be done. You are mistaken; it can be done. It is perfectly practical. All we want you to do is to join us. The cost wTe have put down to the minimum fixed by the statute, which is §50, and we have made the payments so easy that you or your poorest neighbor can not say, ‘ I can not afford it.’ What! can you not afford to pay two dollars per year to have a million men working for your interest—to have the price of your grain regulated so that you can pay your rent and have something left for yourself and family to live comfortably on ? Or can you not well afford to pay two dollars per year to, belong to an organization where you can borrow money on your grain at six per cent interest without paying a lawyer for drawing up a chattel mortgage? Tes, you can. Ton could afford to give $100 per year, and it would pay the best of any money you ever invested. But we only ask two dollars per year, and that as only an investment, as we give you an equal partnership in the greatest movement ever undertaken by any class of men, and all we ask is for you to stand by the ship and vote for the interests of the farmer and for the candidates of the brotherhood. If you áre so rooted to the old parties that you will vote the straight ticket and let your family starve, then we don;t want you among us. Why, look at this: the brick-layers in this city get five dollars per day working only eight hours, and they are talking of raising their wages (and corn only twenty-nine cents per bushel and wheat seventy-seven cents), all because of their union. There are plenty of masons. There are many outside of the union. But union is strength. Are you any more ignorant than the average emigrant from the old country—than the Italian dago ? Tet they make five dollars per day and work but eight hours. Do you make that? I was glad in ’76 to work for $1.25 per day, and work twelve hours at that. Have we said enough ? Do you -want to join us, or do you want to wait till the rest of the farmers have all combined and raised a building over your head, and when they are protected against the storm, sneak in the back door ? I did not think you were that kind of a man. I have often heard you say what the farmers ought to do. They ought to unite, etc., but they were such darned fools they would never unite on anything. But they will; the others say so. Who is the fool now? You ought to give us a contribution of ten dollars to help organize and push this thing. But if you will give your name to the aid in your township with two dollars for the first installment on your stock we will let you off for the present and call for a small contribution when you feel more generous. If there is not an aid in your county, if you will act for us we will pay you. But Ave Avant a good live man, one Avho is respected by his neighbors. I trust you are the man. If you Avant a copy of the constitution and by-ktws send tAventy-five cents, AAdth as much more as you please, to cover cost of printing and postage, to 908 Tacoma Building, Chicago, 111. Brothers, come and join us. Fraternally yours, George A. Williams. Please preserve this, read carefully and hand to your neighbor. It costs money to print.” As a AAdtness on the trial, Williams said he had secured a license, and sent out seventy-five or one hundred copies of the constitution and by-laivs, and Avas receiving a good deal of encouragement, Avhen the Herald publication came out, and most all the interest Avas dropped. We can not treat seriously, and thereby give a sort of dignity to the claim of the appellant to damages, for a publication, the tendency of Avhich Avas simply to Avarn gullible fools against loss. The evidence put in by the appellant showed that he had no case. The court rightly instructed the jury to find for the defendant. Judgment affirmed.